 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 6517 
 
AN ACT 
To extend trade adjustment assistance and certain trade preference programs, to amend the Harmonized Tariff Schedule of the United States to modify temporarily certain rates of duty, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Omnibus Trade Act of 2010. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—Extension of trade adjustment assistance and health coverage improvement 
Subtitle A—Extension of trade adjustment assistance 
Sec. 101. Extension of trade adjustment assistance. 
Sec. 102. Merit staffing for State administration of trade adjustment assistance. 
Subtitle B—Health coverage improvement 
Sec. 111. Improvement of the affordability of the credit. 
Sec. 112. Payment for the monthly premiums paid prior to commencement of the advance payments of credit. 
Sec. 113. TAA recipients not enrolled in training programs eligible for credit. 
Sec. 114. TAA pre-certification period rule for purposes of determining whether there is a 63-day lapse in creditable coverage. 
Sec. 115. Continued qualification of family members after certain events. 
Sec. 116. Extension of COBRA benefits for certain TAA-eligible individuals and PBGC recipients. 
Sec. 117. Addition of coverage through voluntary employees' beneficiary associations. 
Sec. 118. Notice requirements. 
TITLE II—Andean Trade Preferences Act 
Sec. 201. Extension of Andean Trade Preference Act. 
TITLE III—Offsets 
Sec. 301. Customs user fees. 
Sec. 302. Time for payment of corporate estimated taxes. 
TITLE IV—Budgetary effects 
Sec. 401. Compliance with PAYGO. 
IExtension of trade adjustment assistance and health coverage improvement 
AExtension of trade adjustment assistance 
101.Extension of trade adjustment assistance 
(a)In generalSection 1893(a) of the Trade and Globalization Adjustment Assistance Act of 2009 (Public Law 111–5; 123 Stat. 422) is amended by striking January 1, 2011 each place it appears and inserting Febrary 13, 2011. 
(b)Application of prior lawSection 1893(b) of the Trade and Globalization Adjustment Assistance Act of 2009 (Public Law 111–5; 123 Stat. 422 (19 U.S.C. 2271 note prec.)) is amended to read as follows: 
 
(b)Application of prior lawChapters 2, 3, 4, 5, and 6 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.) shall be applied and administered beginning February 13, 2011, as if the amendments made by this subtitle (other than part VI) had never been enacted, except that in applying and administering such chapters— 
(1)section 245 of that Act shall be applied and administered by substituting February 12, 2012 for December 31, 2007; 
(2)section 246(b)(1) of that Act shall be applied and administered by substituting February 12, 2012 for the date that is 5 years and all that follows through State; 
(3)section 256(b) of that Act shall be applied and administered by substituting the 1-year period beginning February 13, 2011, and ending February 12, 2012, for each of fiscal years 2003 through 2007, and $4,000,000 for the 3-month period beginning on October 1, 2007,; 
(4)section 298(a) of that Act shall be applied and administered by substituting the 1-year period beginning February 13, 2011, and ending February 12, 2012, for each of the fiscal years and all that follows through October 1, 2007; and 
(5)subject to subsection (a)(2), section 285 of that Act shall be applied and administered— 
(A)in subsection (a), by substituting February 12, 2011 for December 31, 2007 each place it appears; and 
(B)by applying and administering subsection (b) as if it read as follows: 
 
(b)Other assistance 
(1)Assistance for firms 
(A)In generalExcept as provided in subparagraph (B), assistance may not be provided under chapter 3 after February 12, 2012. 
(B)ExceptionNotwithstanding subparagraph (A), any assistance approved under chapter 3 on or before February 12, 2012, may be provided— 
(i)to the extent funds are available pursuant to such chapter for such purpose; and 
(ii)to the extent the recipient of the assistance is otherwise eligible to receive such assistance. 
(2)Farmers 
(A)In generalExcept as provided in subparagraph (B), assistance may not be provided under chapter 6 after February 12, 2012. 
(B)ExceptionNotwithstanding subparagraph (A), any assistance approved under chapter 6 on or before February 12, 2012, may be provided— 
(i)to the extent funds are available pursuant to such chapter for such purpose; and 
(ii)to the extent the recipient of the assistance is otherwise eligible to receive such assistance... 
(c)Conforming amendments 
(1)Section 236(a)(2)(A) of the Trade Act of 1974 (19 U.S.C. 2296(a)(2)(A)) is amended to read as follows: 
 
(2) 
(A)The total amount of payments that may be made under paragraph (1) shall not exceed— 
(i)$575,000,000 for fiscal year 2010; and 
(ii)$66,500,000 for the 6-week period beginning January 1, 2011, and ending February 12, 2011..  
(2)Section 245(a) of the Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking December 31, 2010 and inserting February 12, 2011. 
(3)Section 246(b)(1) of the Trade Act of 1974 (19 U.S.C. 2318(b)(1)) is amended by striking December 31, 2010 and inserting February 12, 2011. 
(4)Section 255(a) of the Trade Act of 1974 (19 U.S.C. 2345(a)) is amended— 
(A)in the first sentence to read as follows: There are authorized to be appropriated to the Secretary to carry out the provisions of this chapter $50,000,000 for fiscal year 2010 and $5,800,000 for the 6-week period beginning January 1, 2011, and ending February 12, 2011.; and 
(B)in paragraph (1), by striking December 31, 2010 and inserting February 12, 2011. 
(5)Section 275(f) of the Trade Act of 1974 (19 U.S.C. 2371d(f)) is amended by striking 2011 and inserting and annually thereafter. 
(6)Section 276(c)(2) of the Trade Act of 1974 (19 U.S.C. 2371e(c)(2)) is amended to read as follows: 
 
(2)Funds to be usedOf the funds appropriated pursuant to section 277(c), the Secretary may make available, to provide grants to eligible communities under paragraph (1), not more than— 
(A)$25,000,000 for fiscal year 2010; and 
(B)$2,900,000 for the 6-week period beginning January 1, 2011, and ending February 12, 2011.. 
(7)Section 277(c) of the Trade Act of 1974 (19 U.S.C. 2371f(c)) is amended— 
(A)by amending paragraph (1) to read as follows: 
 
(1)In generalThere are authorized to be appropriated to the Secretary to carry out this subchapter— 
(A)$150,000,000 for fiscal year 2010; and 
(B)$17,3000 for the 6-week period beginning January 1, 2011 and ending February 12, 2011.; and 
(B)in paragraph (2)(A), by striking December 31, 2010 and inserting February 12, 2011. 
(8)Section 278(e) of the Trade Act of 1974 (19 U.S.C. 2372(e)) is amended by striking 2011 and inserting and annually thereafter. 
(9)Section 279A(h)(2) of the Trade Act of 1974 (19 U.S.C. 2373(h)(2)) is amended by striking 2011 and inserting and annually thereafter. 
(10)Section 279B(a) of the Trade Act of 1974 (19 U.S.C. 2373a(a)) is amended to read as follows: 
 
(a)In general 
(1)AuthorizationThere are authorized to be appropriated to the Secretary of Labor to carry out the Sector Partnership Grant program under section 279A— 
(A)$40,000,000 for fiscal year 2010; and 
(B)$4,600,000 for the 6-week period beginning January 1, 2011, and ending February 12, 2011. 
(2)Availability of appropriationsFunds appropriated pursuant to this section shall remain available until expended.. 
(11)Section 285 of the Trade Act of 1974 (19 U.S.C. 2271 note) is amended— 
(A)by striking December 31, 2010 each place it appears and inserting February 12, 2011; and 
(B)in subsection (a)(2)(A), by inserting pursuant to petitions filed under section 221 before February 12, 2011 after title. 
(12)Section 298(a) of the Trade Act of 1974 (19 U.S.C. 2401g(a)) is amended by striking $90,000,000 for each of the fiscal years 2009 and 2010, and $22,500,000 for the period beginning October 1, 2010, and ending December 31, 2010 and inserting $10,400,000 for the 6-week period beginning January 1, 2011, and ending February 12, 2011. 
(13)The table of contents for the Trade Act of 1974 is amended by striking the item relating to section 235 and inserting the following: 
 
 
Sec. 235. Employment and case management services.. 
(d)Effective dateThe amendments made by this section shall take effect on January 1, 2011. 
102.Merit staffing for State administration of trade adjustment assistance 
(a)In generalNotwithstanding section 618.890(b) of title 20, Code of Federal Regulations, or any other provision of law, the single transition deadline for implementing the merit-based State personnel staffing requirements contained in section 618.890(a) of title 20, Code of Federal Regulations, shall not be earlier than February 12, 2011. 
(b)Effective dateThis section shall take effect on December 14, 2010. 
BHealth coverage improvement 
111.Improvement of the affordability of the credit 
(a)In generalSection 35(a) of the Internal Revenue Code of 1986 is amended by striking January 1, 2011 and inserting February 13, 2011. 
(b)Conforming amendmentSection 7527(b) of such Code is amended by striking January 1, 2011 and inserting February 13, 2011. 
(c)Effective dateThe amendments made by this section shall apply to coverage months beginning after December 31, 2010. 
112.Payment for the monthly premiums paid prior to commencement of the advance payments of credit 
(a)In generalSection 7527(e) of the Internal Revenue Code of 1986 is amended by striking January 1, 2011 and inserting February 13, 2011. 
(b)Effective dateThe amendment made by this section shall apply to coverage months beginning after December 31, 2010. 
113.TAA recipients not enrolled in training programs eligible for credit 
(a)In generalSection 35(c)(2)(B) of the Internal Revenue Code of 1986 is amended by striking January 1, 2011 and inserting February 13, 2011. 
(b)Effective dateThe amendment made by this section shall apply to coverage months beginning after December 31, 2010. 
114.TAA pre-certification period rule for purposes of determining whether there is a 63-day lapse in creditable coverage 
(a)IRC amendmentSection 9801(c)(2)(D) of the Internal Revenue Code of 1986 is amended by striking January 1, 2011 and inserting February 13, 2011. 
(b)ERISA amendmentSection 701(c)(2)(C) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1181(c)(2)(C)) is amended by striking January 1, 2011 and inserting February 13, 2011. 
(c)PHSA amendmentSection 2701(c)(2)(C) of the Public Health Service Act (as in effect for plan years beginning before January 1, 2014) is amended by striking January 1, 2011 and inserting February 13, 2011. 
(d)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2010. 
115.Continued qualification of family members after certain events 
(a)In generalSection 35(g)(9) of the Internal Revenue Code of 1986, as added by section 1899E(a) of the American Recovery and Reinvestment Tax Act of 2009 (relating to continued qualification of family members after certain events), is amended by striking January 1, 2011 and inserting February 13, 2011. 
(b)Conforming amendmentSection 173(f)(8) of the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)(8)) is amended by striking January 1, 2011 and inserting February 13, 2011. 
(c)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2010. 
116.Extension of COBRA benefits for certain TAA-eligible individuals and PBGC recipients 
(a)ERISA amendments 
(1)PBGC recipientsSection 602(2)(A)(v) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1162(2)(A)(v)) is amended by striking December 31, 2010 and inserting February 12, 2011. 
(2)TAA-eligible individualsSection 602(2)(A)(vi) of such Act (29 U.S.C. 1162(2)(A)(vi)) is amended by striking December 31, 2010 and inserting February 12, 2011. 
(b)IRC amendments 
(1)PBGC recipientsSection 4980B(f)(2)(B)(i)(V) of the Internal Revenue Code of 1986 is amended by striking December 31, 2010 and inserting February 12, 2011. 
(2)TAA-eligible individualsSection 4980B(f)(2)(B)(i)(VI) of such Code is amended by striking December 31, 2010 and inserting February 12, 2011. 
(c)PHSA amendmentsSection 2202(2)(A)(iv) of the Public Health Service Act (42 U.S.C. 300bb–2(2)(A)(iv)) is amended by striking December 31, 2010 and inserting February 12, 2011. 
(d)Effective dateThe amendments made by this section shall apply to periods of coverage which would (without regard to the amendments made by this section) end on or after December 31, 2010. 
117.Addition of coverage through voluntary employees' beneficiary associations 
(a)In generalSection 35(e)(1)(K) of the Internal Revenue Code of 1986 is amended by striking January 1, 2011 and inserting February 13, 2012. 
(b)Effective dateThe amendment made by this section shall apply to coverage months beginning after December 31, 2010. 
118.Notice requirements 
(a)In generalSection 7527(d)(2) of the Internal Revenue Code of 1986 is amended by striking January 1, 2011 and inserting February 13, 2011. 
(b)Effective dateThe amendment made by this section shall apply to certificates issued after December 31, 2010. 
IIAndean Trade Preferences Act 
201.Extension of Andean Trade Preference Act 
(a)ExtensionSection 208(a)(1) of the Andean Trade Preference Act (19 U.S.C. 3206(a)(1)) is amended to read as follows: 
 
(1)remain in effect— 
(A)with respect to Colombia after February 12, 2011; and 
(B)with respect to Peru after December 31, 2010;. 
(b)EcuadorSection 208(a)(2) of the Andean Trade Preference Act (19 U.S.C. 3206(a)(2)) is amended by striking December 31, 2010 and inserting February 12, 2011. 
(c)Treatment of certain apparel articlesSection 204(b)(3)(E)(ii)(II) of the Andean Trade Preference Act (19 U.S.C. 3203(b)(3)) is amended (ii)(II), by striking December 31, 2010 and inserting February 12, 2011. 
(d)Annual reportSection 203(f)(1) of the Andean Trade Preference Act (19 U.S.C. 3202(f)(1)) is amended by striking every 2 years and inserting annually. 
IIIOffsets 
301.Customs user feesSection 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)) is amended— 
(1)in subparagraph (A), by striking September 30, 2019 and inserting January 7, 2020; and 
(2)in subparagraph (B)(i), by striking September 30, 2019 and inserting January 14, 2020. 
302.Time for payment of corporate estimated taxesThe percentage under paragraph (2) of section 561 of the Hiring Incentives to Restore Employment Act in effect on the date of the enactment of this Act is increased by 4.5 percentage points. 
IVBudgetary effects 
401.Compliance with PAYGOThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
